Citation Nr: 0817685	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed bilateral 
calcaneal spurs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 1998.  
He also is noted to have had 27 years and 29 days of total 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision.  

The Board remanded the case for further evidentiary 
development in January 2004 and October 2004.  

In March 2006, the Board issued a decision that, in pertinent 
part, denied service connection for bilateral calcaneal 
spurs.  The veteran thereupon submitted a timely appeal to 
the United States Court of Appeal for Veterans Claims 
(Court).  

In May 2007, the Court issued and Order granting a Joint 
Motion requesting that the Board's decision be vacated and 
remanding the matter for further action.  

In July 2007, this matter was remanded to the RO by the Board 
for additional development, to include an additional VA 
examination.  This having been completed, the matter has been 
returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested findings 
referable to bilateral pes cavus in service and plantar 
fasciitis shortly thereafter.  

2.  The currently demonstrated bilateral calcaneal spurs are 
shown as likely as not to have their clinical onset along 
with other foot conditions including plantar fasciitis during 
the veteran's long period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
foot disability includes bilateral calcaneal spurs due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a)  (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in March 2001, January and November 
2004, April 2006, and October 2007, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, as well as the type of evidence VA 
would assist him in obtaining.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the December 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  To decide the appeal on these facts would not 
be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claim.  The Board also notes that this matter 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran is currently noted to have 
bilateral calcaneal spurs.  He also has been shown complaints 
and findings of bilateral foot pain since his time in the 
service.  

During service, in August 1993, the veteran was noted to have 
ongoing foot complaints without obvious palpable pulses.  A 
subsequent vascular examination was negative.  He has since 
been diagnosed with pes cavus and bilateral plantar 
fasciitis, for which he has been service connected.  The 
veteran has also been noted to have idiopathic bilateral 
lower extremity polyneuropathy.  

The veteran was first examined by VA in February 2001 in 
connection with his initial claim for compensation that was 
filed in August 2000.  

On VA examination in February 2001, the veteran was noted to 
have had various joint complaints including that of foot pain 
for approximately the previous two years.  The X-ray studies 
showed posterior calcaneal spurs of both feet.  
Significantly, in addition to bilateral calcaneal spurs, the 
VA examiner diagnosed plantar fasciitis.  

The March 2004 VA examiner indicated that the veteran's 
claims file had been extensively reviewed in connection with 
the examination.  The veteran reported that, for many years, 
he had difficulty with stress sensitivity of both feet.  He 
reported having been seen in service for pains in his knees 
and ankles on running.  

The veteran was indicated at the time to have absent distal 
pulses and possible claudication, but was found to have 
normal vascularity of the lower extremities.  After service, 
he had worsening problems related to his feet, with pain over 
the entire sole of his foot, over the heel, as well as over 
the metatarsal heads.  The pain was noted to be related to 
external stress.  

After examination, the veteran was diagnosed with significant 
pes cavus with chronic plantar fasciitis, bilateral.  The 
examiner then went on to state that he could not relate this 
diagnosis to the veteran's pre-existing diagnosis of heel 
spurs.  

In a subsequent December 2004 opinion, the VA physician 
opined that osteophyte reaction was not indicative of 
disability.  The physician then went on to state that "[t]he 
question whether an osteophyte represents a heel spur was a 
purely semantic one.  The term 'heel spur' [was] used 
interchangeably with an osteophytic reaction at the origin of 
the plantar fascia from the calcaneus.  As such, it [was] 
only a radiological finding of no clinical consequences.  It 
[was] frequently associated with plantar fasciitis, and 
unfortunately, [was] commonly used to identify the disease 
process itself, "plantar fasciitis".  That [was] a little 
bit like calling Malaria, 'the fever'.  [He] [understood] the 
request directed to [him] to imply that heel spurs represent 
a disease, a standpoint with which the orthopedic literature 
[was] at odds.  In my opinion neither the minute anterior 
osteophytes (3x1mm on the right and 4x 0.5 multiple myeloma 
on the left) which [he] did not even mention in [his] 
description of the radiographs nor the more substantial 
posterior osteophytes [had] any bearing on the patient's 
described disability and therefore their origin and causes 
[were] of no consequence."  

The veteran was again examined by VA in November 2007.  The 
VA examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted the veteran's medical history for the record, including 
his complaints in service and his subsequent diagnoses.  The 
veteran's current symptoms were also noted.  

After examination, the veteran was diagnosed with idiopathic 
mixed polyneuropathy, bilateral lower extremities, and mild 
plantar fasciitis.  No pes cavus deformity was noted.  With 
respect to calcaneal spurs, the examiner noted that heel 
spurs had been found in multiple studies to have no real 
correlate to plantar fasciitis type complaints and, even when 
surgical options were pursued for plantar fasciitis, the heel 
spur was rarely resected and was rarely a source of pain.  
The examiner then stated that "[he] would have to say that 
[the veteran's] heel spurs [could] not be directly correlated 
to any mild plantar fasciitis complaints, and in fact, [he] 
[felt] the majority of his complaint [was] secondary to mixed 
polyneuropathy."  

The VA examiner then stated that there was no underlying foot 
disorder of which calcaneal spurs were a symptom.  
"Calcaneal spurs [were] more or less an incidental finding 
on a radiograph of the foot, and [were] not pursued either 
clinically or surgically within orthopedic knowledge.  
Therefore, it [was] [his] medical opinion that his calcaneal 
spurs [were] not related to or caused by, or aggravated by 
any military service[-]connected disorder, especially pes 
cavus, which [he] [saw] none of.  Therefore, [he] [had] not 
determined the calcaneal spurs to be related to this 
veteran's military service or service-connected pes cavus 
disorder...calcaneal spurs or heel spurs [were] incidental 
radiographic findings, and rarely correlate to either the 
presence or the degree of plantar fasciitis..."  

Based on the foregoing, the Board finds the evidence to be in 
relative equipoise as to the veteran's claim of service 
connection bilateral calcaneal spurs.  While the medical 
specialists recently indicated that the calcaneal spurs were 
incidental radiographic findings of no clinical significance, 
the first examiner noted that they were frequently related to 
plantar fasciitis.  

The second VA examiner, on the other hand, opined that the 
"heel spurs" did not correlate directly to any mild plantar 
fasciitis or other service-connected foot disorder in this 
case.  

However, in reviewing the record, neither medical examiner 
fully addressed the significance of the initial VA 
examination showing bilateral calcaneal spurs less than three 
years after service.  Given the nature of the findings 
shortly after service, and the veteran's complaints of foot 
pain since service, the Board finds that the bilateral 
calcaneal spurs as likely as not had their clinically present 
during service.  

Hence, by extending the benefit of the doubt to the veteran 
in this case, service connection for bilateral calcaneal 
spurs is warranted.  



ORDER

Service connection for bilateral calcaneal spurs is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


